 

Case 1:17-cv-03935-GBD Document 169 /PRechosiasy24+—Rage.1 of 3.
USDC §0ny
OCU MERN

ELECTRS* -

 

 

UNITED STATES DISTRICT COURT BOC #:
SOUTHERN DISTRICT OF NEW YORK | DATE EE - a
ween eee ee ee ee eee ee ee ee ee ee ee eee eee X — shackd Q
MANISHA SINGH,
ORDER
Plaintiff,
against: 17 Civ. 3935 (GBD)

MEMORIAL SLOAN KETTERING CANCER
CENTER et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during the conference on March 24, 2021, the Court

rules as follows on the parties’ motions in limine:

(1) Defendants’ unopposed motion to exclude sixteen witnesses that Plaintiff failed to
timely disclose is GRANTED;

(2) Defendants’ unopposed motion to exclude documents and testimony regarding
Plaintiffs immigration status, legal proceedings in housing court, and prior
employment, including work performance, is GRANTED;

(3) Defendants’ unopposed motion to exclude testimony regarding the effect of
Defendants’ alleged sexual harassment on Plaintiff's family is GRANTED;

(4) Defendants’ unopposed motion to exclude testimony from witnesses, other than
healthcare providers, concerning conversations with Plaintiff about the alleged
harassment or its effect on her is GRANTED;

(5) Defendants’ motion to exclude any expert medical opinion testimony regarding the

cause of any alleged distress suffered by Plaintiff is DENIED;

 

 
Case 1:17-cv-03935-GBD Document 169 Filed 03/25/21 Page 2 of 3

(6) Defendants’ unopposed motion to exclude non-live testimony of available trial
witnesses is GRANTED;

(7) Defendants’ unopposed motion to exclude deposition testimony of Dr. Chloe
Goldstein, in lieu of live testimony, is GRANTED;

(8) Defendants’ resolved motion to exclude certain of Plaintiff's exhibits that fail to
conform to evidentiary requirements for admissible documents is DENIED as moot;

(9) Defendants’ unopposed motion to exclude inadmissible unauthenticated medical
documents and non-party letters of recommendation is GRANTED;

(10) Defendants’ motion to exclude, as a trial exhibit, the police report filed by Plaintiff
against Defendant Pillarsetty is GRANTED;

(11) Defendants’ motion to exclude Plaintiffs diary entries is GRANTED;

(12) Plaintiff's motion to exclude evidence related to the investigation conducted by
Defendants of Plaintiff's complaints of sexual harassment and discrimination is
GRANTED to the extent that the report and interview statements made during the
investigation are excluded;

(13) Plaintiff's motion to exclude testimony from non-supervisory witnesses regarding
Plaintiff's general job performance is GRANTED; and

(14) Plaintiff's motion to exclude evidence from witnesses that they never observed
Defendant Pillarsetty engage in any harassing treatment of Plaintiff or other

employees is GRANTED.

 
Case 1:17-cv-03935-GBD Document 169 Filed 03/25/21 Page 3 of 3

The Clerk of Court is directed to close the motions at ECF Nos. 91, 94, 96, 99, 102, 104,

106, 140, 141, 142, and 144.

Dated: New York, New York
March 25, 2021
SO ORDERED.

Q oan - B Dowd

GEQRGE ®. DANIELS
United States District Judge

 

 
